'Mr. Justice G-abbert
delivered the opinion of the court:
The only question presented for our consideration is the ruling of the court, refusing the instruction requested, and in directing the jury to return a verdict for the brewing company. The brewing company was not the lessee of the premises, and had no control thereover whatsoever. The fact that the license stood in its name would be competent to prove that it was interested in, or was conducting, the saloon, but not conclusive on that question in the face of the other undisputed testimony bearing on the subject of who was the owner of the saloon, or was, in fact, conducting it. Hall was the lessee, and conducted the business therein in his own name, add entirely in his own interest. Both these questions of fact are established beyond dispute by the testimony. In short, it appears that the saloon was his, conducted by him, and that the brewing company had no *4control whatever over the premises in which plaintiff was injured. A person is not responsible for injuries sustained by another through a device which he has neither constructed nor maintains, and over .which he has no control. In order to render persons jointly liable for a tort, it must appear in some way that it was the result of their joint action, or joint neglect of duty.
It may he true, as contended by counsel for plaintiff, that Hall had no right to conduct the saloon without a license from the city authorities; but be that as it may, the fact that a license to conduct the saloon in the premises occupied by him stood in the name of the brewing company would not, in the face of the undisputed testimony in this case, create a relationship between the company and himself, which would make the company responsible for his acts. Both may have been violating the law with respect to a license, but a violation of the law does not create a civil liability except for the results naturally following such violation.
The judgment of the district court is affirmed.

Affirmed.

Chiee Justice Steele and Mr. Justice Campbell concur. _'__'